Oliver, Presiding Judge:
This appeal to reappraisement has been submitted for decision upon the following stipulation of counsel for the parties hereto:
It is hereby stipulated by and between counsel for the respective parties as follows:
(1) That the items of merchandise identified as 97665/84 blue willow saucers design no. 6392-2A, and as 97685/704 blue willow plates design no.'6392-19A, and marked on the invoice covered by the above appeal with a green ink “M” and the initials EMB, (Exmr. E. M. Bertant), consist of saucers and plates exported from Japan to the United States on August 20, 1940.
(2) That the price on August 20, 1940 at which said 97665/84 saucers, or similar merchandise, were freely offered for sale for home consumption to all purchasers in the principal markets of Japan in the usual wholesale quantities and in the ordinary course of trade was 1.55 yen per dozen packed.
(3) That the price on August 20, 1940 at which said 97685/704 plates, or similar merchandise were freely offered for sale for home consumption to all purchasers in the principal markets of Japan in the usual wholesale quantities and in the ordinary course of trade was 1.50 yen per dozen packed.
(4) That on the date of exportation there were no export values for the above-named merchandise other or higher than the foreign values therefor, as herein-before stated.
(5) That the above reappraisement appeal is abandoned as to all merchandise except that specified in Paragraphs (1), (2), (3), and (4) above.
(6) That the above reappraisement appeal may be submitted upon this stipulation.
*624On the agreed facts I find the foreign value, as that value is defined in section 402 (c) of the Tariff Act of 1930 as amended, to be the proper basis for the determination of the value of the merchandise here involved, and that as to the merchandise represented on the invoice by the items marked with a green ink M and the initials EMB such values are as follows:
97665/84 saucers, or similar merchandise, yen 1.55 per dozen packed.
97685/704 plates, or similar merchandise, yen 1.50 per dozen packed.
The appeal having been abandoned insofar as it relates to all other merchandise, to that extent the appeal is hereby dismissed. Judgment will be rendered accordingly.